Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Michael Gallagher on 12/08/2021.
	The application has been amended as follows:
	Claim 1 line 17, “the slide plan;” has been replaced with “the slide plan,”.
	Claim 1 line 23, “the installment position” has been replaced with “the installation position”.
	Claim 1 last line, “, respectively.” has been replaced with “, respectively, and wherein each spring lip is arranged in sunken relationship with the slide plane and the end region of the spring lip is arranged in projecting relationship with the slide plane for the application of force of a bending moment in the extension direction.”.
	Claims 3, 4, and 9 are dependent upon claim 1.
	Claim 2 is cancelled.
Allowable Subject Matter
Claims 1, 3-4, 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
claims 1, 3-4, 6-22 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        

/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799